Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 15/781045 
    
        
            
                                
            
        
    

Parent Data15781045, filed 06/01/2018 is a national stage entry of PCT/GB2016/053812 , International Filing Date: 12/02/2016claims foreign priority to 1521456.2 , filed 12/04/2015 claims foreign priority to 1615916.2 , filed 09/19/2016 Child Data16575069, filed on 09/18/2019 is a continuation of 15781045 , filed on 06/01/2018 16575168, filed on 09/18/2019 is a continuation of 15781045 , filed on 06/01/2018




Continued Examination under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 are entered. 

Status of claims
Amendments in claims 7, 9, 10, 12-13, 16-17 and 19 filed on 04/27/2021 were entered.   
Claims 1-10, 12-13, 16-21 are pending.
Claim 3 is drawn to a pharmaceutical composition free from ethanol.  
No claim is allowed.
SECOND DECLARATION UNDER 37 C.F.R. § 1.132 OF STUART CORR

	A declaration was filed by Applicants with RCE dated 04/21/2021 is acknowledged.   Declaration was considered, it was not found sufficient to overcome the obviousness rejection on record.  No unexpected results were found.  The references cited teaches Applicants claimed invention.  Claimed invention was considered obvious over the prior art.    


DECLARATION UNDER RULE 37 CER. § 1.132 OF STUART CORR

Applicants filed a declaration dated 09/14/2020 and amended the claims to add wherein the pharmaceutical composition is in the form of suspension.  Office action was issued with the reference teaches the composition in the form of suspension.  Therefore, the declaration was found insufficient to overcome the rejection. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/01/2021 and 03/10/2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Response to Remarks

	Applicants response filed on 04/27/2021 with RCE is acknowledged.   Applicant’s arguments were fully considered but were not found persuasive.  Corr et al (WO 2012/156711) teaches a pharmaceutical composition in the form of a suspension containing a drug, the propellant component containing of 1, 1-difluoroethane (R-152a) and ethanol that is suitable for delivering the drug especially from a pressurized aerosol container using a metered dose inhaler (MDI).   It teaches (Lines 4-7, page 1). 



Election of Invention

Previously, Applicant elected, without traverse. Group I, claims 1-10 and 12-18 (and new claim 21) for prosecution on the merit. (Response to restriction requirement, dated 02/03/2020). The restriction is made final.  

Election of Species

The Applicant further elected the pharmaceutical composition comprising formoterol fumarate dihydrate, beclomethasone dipropionate, polyvinylpyrrolidone and 1, 1 -difluoroethane (R-152a), as the species for prosecution on the merit. Claims 1-10, 12-18 and 21 encompass the elected species. The search was not extended to other combinations of species of beta2-antagonist and corticosteroids such as fluticasone propionate. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13,16-18  and 21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply.
It is unclear what is intended by “at least one formoterol compound” as in claims 1-10, 12-13, 16-18 and 21.
 
Claim 21 is improperly dependent on claim 1 is drawn to the pharmaceutical composition of claim 1, wherein the at least one formoterol compound is formoterol fumarate dihydrate.  

In regards to claim 16, citation of “less than 500 ppm” is unclear.  It may be absent.

	In regards to claim 17, citation of “less than 1000 ppm oxygen”, is unclear.  It may be absent. 
In regards to claims 12 and 13, it is unclear what is intended by “comprised” as amended. 


35 USC § 103(a) Rejection-1st Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4-10, 12-13, 16-18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corr, Stuart et al. WO 2012/156711, 892 dated 08/08/2019), Mueller-Walz, Rudi (2007/0256685), Weers et al. (US Patent 7,628,978 also published as 2004/0170568) and Daikin, Product Information (HCF-152 May 01, 2009, one page, IDS dated 05/20/2020).  These references teach a pharmaceutical composition in the form of a suspension containing formoterol fumarate dihydrate, formoterol, in combination with fluticasone propionate, beclomethasone dipropionate, polyvinylpyrrolidone (PVP) as the surfactant, ethanol and propellant R-152a which embraces Applicant’s claimed invention.  See the entire documents.
Instant claim 1 is drawn to a pharmaceutical composition comprising:

(i) at least one formoterol compound selected from formoterol, pharmaceutically acceptable salts of formoterol, solvates of formoterol, and solvates of pharmaceutically acceptable salts of formoterol; 

(ii) at least one corticosteroid selected from the group consisting of beclomethasone dipropionate and fluticasone propionate; 
(iii) a surfactant component comprising at least one surfactant compound; and
(iv) a propellant compound comprising at least 90 weight % 1,1- difluoroethane (R-152a); wherein the pharmaceutical composition is in the form of a suspension.

Determining the scope and contents of the prior art.
In regards to claim 1, Corr et al (WO 2012/156711) teaches a pharmaceutical composition in the form of a suspension containing a drug, the propellant component containing of 1, 1-difluoroethane (R-152a) and ethanol that is suitable for delivering the drug especially from a pressurized aerosol container using a metered dose inhaler .   It teaches (Lines 4-7, page 1). 
In regards to claim I, Corr et al. teach suspension.  It teaches propellant should be capable of maintaining the drug in a homogeneous solution in a stable suspension or ethanol is used to dissolve active compounds. (Lines 21-35, page 1).

In regards to claim 1, and 4, Corr teaches that poorly dissolving drugs carrier solvent in which the drug is soluble, such as ethanol, and/or by adding a surfactant to the composition to produce a more stable suspension.   It teaches the use of minimum ethanol due to disadvantages of using large amount of ethanol in the formulation. (Lines 21-31, page 3). 

Corr teaches a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler (MDI). The pharmaceutical solution comprises:
 (a) A liquefied propellant preferably consisting entirely of 1,1 -difluoroethane (R-152a); 
(b) Ethanol; and 
(c) A drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP). (Abstract).
In regards to claim 1 and 3, Corr teaches the use of ethanol in the composition.  It advantages of using propellant 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed other propellant such as  1,1,1,2-tetrafluoroethane (R-134a) is used as the propellant. (Lines 4-27, page 5).

In regards to claim 2, Corr teaches addition of ethanol in the composition (Lines 29-31, page 6).
It would have been obvious to one skilled in the art at the time the invention was filed to use propellant R-152a because using the propellant to reduce the amount of ethanol to dissolve the drug in minimum amount of ethanol. 
In claim 1, Corr et al. teaches a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, comprising:
(a)    a liquefied propellant component consisting essentially of and preferably consisting entirely of 1,1-difluoroethane (R-152a);
(b)    Ethanol; and
(c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP).  See lines 29-34, page 4 and 1-3 on page 5).
 In regards to claims 1,  Corr teaches 1,1-difluoroethane (R-152a), the % includes  at least 90 weight %, preferably at least 95 weight %, more preferably at least 98 weight % and especially at least 99 weight % or 100% of the propellant component is 1,1-difluoroethane (R-152a).   All percentages are based on the total weight of the propellant composition. (Lines 13-18, and lines 32-33, page 5).
	In regards to claim 8, Corr teaches addition of a drug in the composition (Lines 8-17, page 6).
Corr teaches one of the advantages of using 1,1-difluoroethane (R-152a)  to reduce the amount of ethanol. 
In regards to claims 1 and 11, Corr teaches drug fluticasone propionate (FP) and beclomethasone dipropionate (BDP). (See claims 10-12).  
In regards to surfactant as in claim 1, Corr teaches addition of surfactant in the compositions. (Lines (Lines 18-20, page 1).
In regards to claims 1, Corr (WO ‘711) teaches the use of a propellant consisting essentially of or consisting entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1,1,1,2-tetrafluoroethane (R-134a) is used as the propellant. (Claim 26 of Corr).  
Corr teaches the drug delivery is especially from pressured container using metered dose inhaler (MDI) (Lines 4-12, page 1).  Corr et al. teaches containers, sealed metered dose containing propellant.  (Lines 14-31, page 7, lines 12-34, page 8, lines 1-8, page 9 and claims 1-31.   
Corr further teaches that although the drug component may comprise only one drug or a mixture of beclomethasone dipropionate (BDP) and fluticasone propionate (FP).  (Lines 19-21, page 6).
See example 4, where R-152a was used.
In regards to impurities as claims 7, and 9-10, a person skilled in the art would expect the same or reduced level of impurities of the product due to degradation when the same formulations were stored in the same or similar device.   It would have been obvious to one skilled in the art to obtain pure composition without impurities or minimum possible impurities due to inhalation.   Measurement of the percent of impurities is considered obvious to one skilled in the art. If the impurity is not as desired then re-purification is commonly done.  
Therefore, a person skilled in the art would reduce water in the composition by reducing amount of ethanol which may contain some water or make a formulation without ethanol i.e. free from ethanol.  In any circumstances, a person skilled in the art while making a pharmaceutical composition for use as inhaler will reduce the content of water in the composition.    In regards to claim 1, Corr teaches elected corticosteroids fluticasone and also includes beclomethasone, budesonide, fluticasone, mometasone, ciclesonide and triamcinolone.
Ascertaining the differences between the prior art and the claims at issue.
Corr, Stuart et al. (WO 2012/156711,)teaches a composition containing suspension, does not explicitly teach formoterol and fluticasone propionate.
In regards to claims 1, 2, and 21 Mueller-Walz, Rudi (2007/0256685) teaches a pharmaceutical aerosol formulation comprising formoterol fumarate di-hydrate and a steroid in suspension, a propellant, ethanol, and optionally a surfactant, wherein the formoterol fumarate di-hydrate has a water content of about 4.8 to 4.28% by weight. (Abstract). 
Mueller-Walz, Rudi provides stabilizing suspension formulations containing formoterol fumarate di-hydrate, particularly such formulations that additionally contain a steroid in suspension.  [0007].
It teaches that particularly preferred steroid for use in the present invention is fluticasone propionate.  [0034]. 
It teaches that the propellant is employed in an amount of greater than 90% by weight.  (Claim 16).
It teaches that steroid is selected from the group consisting of budesonide, ciclesonide, mometasone, fluticasone, beclomethasone, flunisolide, triamcinolone, or a pharmaceutically acceptable salt or derivative of these active compounds, selected from mometasone furoate, fluticasone dipropionate, beclomethasone dipropionate, triamcinolone acetonide and flunisolide acetate. (Claim 7) and [0033]. 
It teaches Formoterol fumarate di-hydrate is a long acting, selective B-2-adrenoceptor agonist. [0030].
It teaches that formulations may contain from 0.001 to 0.1%, more particularly 0.003 to 0.05%, still more particularly 0.005 to 0.02% by weight of formoterol fumarate di-hydrate. [0031]. 
Mueller-Walz teaches dosage of steroid (claim 24) and dosage fluticasone propionate (claims 8 and 25) and the amounts.  
In regards to Formoterol fumarate di-hydrate is a very potent material. The typical therapeutic or prophylactic dose of this material to be emitted from an MDI device will depend upon the patient, and the type and severity of the condition to be treated. The dose may vary from about 3 to 15 micro-grams, more particularly 6 to 12 micro-grams, e.g. 10 micrograms. In a finished form, a formulation will be packaged, and will be accompanied by labeling. The dose presented on the packaging and/or labeling of a finished form is often referred to as its Label Claim.  In order to ensure inter-batch quality and reproducibility, the mean dose of formulation emitted from a MDI, should not vary considerably from the Label Claim. In this regard, given the good stability of the formulation of the present invention, the mean Delivered dose of formoterol fumarate di-hydrate does not fall outside a range of +/-15% of the Label Claim. [0032]. 
Mueller-Walz teaches a pharmaceutical aerosol formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, a propellant and ethanol, wherein the moisture content of the formulation is in the range of from 50 ppm to 800 ppm. (claim 20). 
In regards to claim 1, Mueller-Walz, Rudi teaches propellant difluoroethane (HFA 152a).   (See claim 32).
In regards to claim 8, Mueller-Walz, Rudi teaches addition of surfactant oleic acid. [0047]. It teaches addition of stabilizers. [0048].
In regards to claim 1 when using fluticasone propionate in combination with formoterol fumarate di-hydrate, it is preferred to use ethanol in an amount of 1.5% or less, e.g. 1 to 1.5% by weight. [0046].
Mueller-Walz, Aluminum container [0063]. Mueller-Walz, Uncoated Aluminum container (Claim 22). Canisters containing formulations are stored at 40.degree. C. and 75% rh for 6 months. [0068].Canisters containing formulations are stored at 40.degree. C. and 75% rh for 1, 3 and 6 months. [0073]. Mueller-Walz, does not explicitly teach perforated microstructures as in claim 18. 
In regards to claims 18, Weers et al. (US 7,628,978) teaches microstructure and stabilized dispersions are provided for the delivery of a bioactive agent to the respiratory tract of a patient. The dispersions preferably comprise a plurality of perforated microstructures dispersed in a suspension medium that typically comprises a hydrofluoroalkane propellant. As density variations between the suspended particles and suspension medium are minimized and attractive forces between microstructures are attenuated, the disclosed dispersions are particularly resistant to degradation, such as, by settling or flocculation. The stabilized dispersions may be administered to the lung of a patient using a metered dose inhaler.  (Abstract)

Weers teaches a stable respiratory dispersions for the pulmonary or nasal delivery of one or more bioactive agents comprising a suspension medium having dispersed therein a plurality of perforated microstructures comprising at least one bioactive agent, wherein said suspension medium comprises at least one propellant and substantially permeates said perforated microstructures. The perforated microstructures may be formed of any biocompatible material that provides the physical characteristics necessary for the formation of the stabilized dispersions. In this regard, the microstructures comprise pores, voids, defects or other interstitial spaces that allow the fluid suspension medium to freely permeate or perfuse the particulate boundary, thus reducing, or minimizing density differences between the dispersion components. Yet, given these constraints, it will be appreciated that, any material or configuration may be used to form the microstructure matrix. With regard to the selected materials, it is desirable that the microstructure incorporates at least one surfactant. Preferably, this surfactant will comprise a phospholipid or other surfactant approved for pulmonary use. As to the configuration, particularly preferred embodiments of the invention incorporate spray dried hollow microspheres having a relatively thin porous wall defining a large internal void although other void containing or perforated structures are contemplated as well. (Lines 44-67, col. 4, lines 1-3, col. 5) 
In regards to elected species formoterol as in claim 1, Weers teaches bioactive agents which includes elected invention and other compounds.bioactive agent is selected from the group consisting of budesonide, fluticasone propionate, salmeterol, and formoterol.   See for example claims 44-, 67 and 89.
In regards to surfactants, Weers teach both various type of surfactants including ionic surfactants (Claims 69 and 74). 69. The respiratory dispersion of claim 68 wherein said propellant comprises a compound selected from the group consisting of 73. The respiratory dispersion of claim 68 wherein said perforated microstructures comprise a surfactant.
In regards to 1, 1, difluoroethane (R-152a) as in claim 1,  Weers et al. teaches propellants for use in the suspension mediums are those propellant gases that can be liquefied under pressure at room temperature and, upon inhalation or topical use, are safe, toxicologically innocuous and free of side effects.  1,1-difluoroethane, as in instant claim 1 is among preferred  (Lines 23, col. 5). See also claim 69 where 1, 1-difluoroethane is disclosed. 
In regards to claim 2, Weers teaches addition of ethanol, table 1 shows addition of ethanol in the composition. In addition table 1 shows addition of ethanol in composition. 
In regards to impurities as claims 7, and 9-10, a person skilled in the art would expect the same or reduced level of impurities of the product due to degradation when the same formulations were stored in the same or similar device.   It would have been obvious to one skilled in the art to obtain pure composition without impurities or minimum possible impurities due to inhalation.   Measurement of the percent of impurities is considered obvious to one skilled in the art. If the impurity is not as desired then re-purification is commonly done.  
 Corr teaches additional of 1,1-difluoroethane (R-152a) in a pharmaceutical composition, Daikin further teaches the advantages of using HCF-152a. 

Daikin--Product Information (HCF-152 May 01, 2009) was added because it teaches the advantages of using HFC-152a as it has a lower global warming potential compared to other fluorocarbons.  Due to its properties resembles with those of HCF-134a, it is used as an environment-friendly substitute for HCF-134a aerosol propellant.  
One skilled in the art would add a propellant consisting essentially of or consisting entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug as taught by Corr and add formoterol fumarate and surfactant PVP.   A person skilled in the art would have selected the compounds to make a pharmaceutical composition as claimed suitable as inhaler as taught by the prior art. .  

Resolving the level of ordinary skill in the pertinent art.
It would have been obvious to one skilled in the art at the time the invention was filed to prepare budesonide, formoterol fumarate, R-152a and a surfactant, a pharmaceutical compositions with reasonable expectation of success comprising admixing a pharmaceutically acceptable carrier or excipient with one or more active pharmaceutical ingredients of the invention, formoterol;. One skilled in the art would add a propellant consisting essentially of or consisting entirely of 1, 1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug as taught by Corr which teaches containers, sealed metered dose containing propellant.
It would have been obvious to make a pharmaceutical composition useful as inhaler s instantly claimed with R-152a provides excellent and unexpected results as shown in examples of Corr et al. See examples 1 and 2 of Corr.  Furthermore, in addition to Corr, Daikin provides the advantages of adding HFC-152a has a lower global warming potential compared to other fluorocarbons. 
Therefore, for the reasons cited above it would have been obvious to prepare a pharmaceutical containing (i) at least one formoterol compound selected from formoterol, pharmaceutically acceptable salts of formoterol, solvates of formoterol, and solvates of pharmaceutically acceptable salts of formoterol; (ii) at least one corticosteroid; (iii) a surfactant component comprising at least one surfactant compound; and (iv) a propellant component at least 90 weight % of which is 1,1 -difluoroethane (R-152a) as instantly claimed at the time the invention was filed for the reasons cited above. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Ascertaining the differences between the prior art and the claims at issue.

Corr, Stuart et al. (WO 2012/156711, 892 dated 08/08/2019),  In regards to claims 1, 2, Corr teaches drug fluticasone propionate (FP) and beclomethasone dipropionate (BDP). (See claims 10-12).(i) and (ii) 

In regards to claim 1, Corr teaches the propellant component of the pharmaceutical preferably consists entirely of 1,1 -difluoroethane (R-152a).  In regards to at least 90 weight %, preferably at least 95 weight %, more preferably at least 98 weight % and especially at least 99 weight % of the propellant component is 1,1-difluoroethane (R-152a). All percentages are based on the total weight of the propellant composition. (Lines 13-18, page 5) .It teaches addition of a drug in the composition (Lines 8-17, page 6).

Corr teaches advantages of using 1,1 -difluoroethane (R-152a) to reduce the amount of ethanol. Corr teaches addition of ethanol in the composition (Lines 29-31, page 6). See also lines 14-31, page 7, lines 12-34, page 8, lines 1-8, page 9 and claims 1-31. Corr teaches the use of a propellant consisting entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition (Claim 26)

Resolving the level of ordinary skill in the pertinent art

It would have been obvious to one skilled in the art at the time the invention was filed to prepare a pharmaceutical compositions with reasonable expectation of success for administration by a metered dose inhaler, with stabilized dispersions for the delivery of a bioactive agent to the respiratory tract of a patient. The dispersions comprise a plurality of perforated microstructures dispersed in a suspension medium that typically comprises a hydrofluoroalkane propellant. As density variations between the suspended particles and suspension medium are minimized and attractive forces between microstructures are attenuated, the disclosed dispersions are particularly resistant to degradation, such as, by settling or flocculation. Since Weers et al. teaches the stabilized dispersions may be administered to the lung of a patient using a metered dose inhaler stable dispersions of perforated microstructures in a suspension medium that are preferably administered via aerosolization using pulmonary, nasal, or topical routes. In particular, the use of perforated (or porous) microstructures or microparticulates that are permeated or filled by the surrounding fluid medium, or suspension medium, significantly reduces disruptive attractive forces between the particles. Moreover, the components of the dispersions may be selected to minimize differences in polarizabilities (i.e. reduced Hamaker constant differentials) and further stabilize the preparation. Unlike formulations comprising relatively dense, solid particles or nonporous particles (typically micronized), the dispersions of the present invention are substantially homogeneous with only minor differences in density between particles defined by the perforated microparticulates and the suspension medium.

Therefore, a person skilled in the art would have selected the compounds in suspension form to make a composition suitable as inhaler. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. [MPEP 2141.03]. . It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex. 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro. 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex. 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” See Id at 1742. See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976). A reference is not limited to working examples. See In re Fracalossi2\5 USPQ 569 (CCPA 1982).
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art. See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103-2nd Rejection

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corr, Stuart et al. WO 2012/156711, 892 dated 08/08/2019), Mueller-Walz, Rudi (2007/0256685), Weers et al. (US Patent 7,628,978) and Daikin, Product Information (HCF-152).  as applied to claims 1, 2, 4-10, 12-13, and 16-18 and 21 above, and further in view of Corr et al. (US 20140230812 also published as US Patent 9,517,216)
The teachings of Corr et al. (WO) have been discussed in the preceding 103 rejection of claims 1, 2, 4-10, 12-13, 16-18 and 21.
Corr et al. (WO) does not explicitly teach pharmaceutical composition free from ethanol.   
In regards to claim 3, Corr et al. (US 812) teaches a pharmaceutical composition that is suitable for delivery from a pressurized container. The composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component that consists of salbutamol sulphate.  The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Abstract).
Polar excipient is ethanol [[0010]. 
Corr et al. (US 812) teaches salbutamol sulphate, the use of R-152a as the propellant and oleic acid as the surfactant mitigates the need for polar excipients and allows compositions that are free of polar excipients, and especially ethanol, to be prepared that still deliver good performance when delivered from a medication delivery device, such as a metered dose inhaler (MDI). [0028], [0046].
The pharmaceutical composition of claim 1, wherein the composition is free of polar excipients (no ethanol). (Claim 15).
In regards to claim 1, At least 90% weight % 1,1-difluoroethane (R-152a ), (Claim 18, Corr et al. (US ‘812).
Corr et al. does not explicitly teach the same combination of formoterol fumarate dihydrate, beclomethasone dipropionate. However, it teaches Corr et al. teaches [0013] a pharmaceutical composition that is free of polar excipients, said composition comprising: [0014] a propellant component consisting essentially of 1, 1-difluoroethane (R-152a), [0015] a surfactant component comprising oleic acid; and [0016] a drug component consisting of salbutamol sulphate. [0013]- [0016].  Corr teaches that it would be better still if the use of ethanol could be avoided altogether due to the disadvantages.
Corr et al. teaches the pharmaceutical compositions of the invention can also be prepared within the confines of a pressurized container, such as an aerosol canister or vial, from which the compositions are ultimately released as an aerosol spray using a medication delivery device, such as a MDI. A valve is then crimped onto the container and the 152a-containing propellant component, in liquid form, introduced through the valve into the container under pressure, optionally after first evacuating the container through the valve. The oleic acid-containing surfactant component can be mixed with the salbutamol sulphate or, alternatively, introduced into the container after the valve has been fitted, either alone or as a premix with the propellant component. The whole mixture can then be treated to disperse the drug in the propellant or propellant/surfactant mixture, e.g. by vigorous shaking or using an ultrasonic bath. Suitable canisters may be made of plastics, metal or glass. [0055].
Corr et al. teaches that canister may be filled with enough of the pharmaceutical composition to provide for a plurality of dosages. The pressurized aerosol canisters that are used in MDIs, typically contain 50 to 150 individual dosages. [0056].
Corr teaches pharmaceutical compositions that comprise a drug in suspension in a propellant.  The pharmaceutical compositions of the invention are capable of forming a stable dispersion of the drug, thereby avoiding the problem of drug deposition, and yet deliver the drug as a sufficiently fine aerosol mist that is able to deliver the drug deep into the lung.  [0057].
Corr teaches s sealed container that contains a pharmaceutical composition which is a pressurized container for use with a metered dose inhaler (MDI).  (Claims 1, 7-18)
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Corr et al. (US ‘812) and prepare a pharmaceutical composition free from polar excipients, and especially ethanol without ethanol and still deliver good performance when delivered from a medication delivery device, such as a metered dose inhaler (MDI).  Corr et al. teaches a pharmaceutical composition that is free of polar excipients, (no ethanol) said composition comprising a propellant component consisting essentially of 1, 1-difluoroethane (R-152a), a surfactant component comprising oleic acid; and a drug component consisting of salbutamol sulphate. 
Therefore, a person skilled in the art while making a pharmaceutical composition containing formoterol fumarate dihydrate, beclomethasone dipropionate and 1, 1 -difluoroethane (R-152a) would not use any polar excipient such as ethanol because Corr et al teaches that the use of R-152a as the propellant and oleic acid as the surfactant mitigates the need for polar excipients and allows compositions that are free of polar excipients, and especially ethanol, to be prepared that still deliver good performance when delivered from a medication delivery device, such as a metered dose inhaler.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1) Rejection over copending application 15/781,045 -

Claims 1, 2, 4-10, 12-13, 16-18 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-75 of copending Application No. 15/781,045 (reference application) in view of Corr, Stuart et al. (WO 2012/156711, 892 dated 08/08/2019).  Although the claims at issue are not identical, they are not patentably distinct from each other because new claims 73-75 are drawn to of the copending Application No. 15/781,045 are drawn to the invention which is obvious to one skilled in the art at the time the invention was filed.  
New claims 73-75
73. (New)  A pharmaceutical composition comprising:
(i) at least one formoterol compound selected from formoterol ,pharmaceutically acceptable salts of formoterol, solvates of formoterol, and solvates of pharmaceutically acceptable salts of formoterol;
(ii) at least one corticosteroid;
(iii) a surfactant component comprising at least one surfactant component;and
(iv) a polar excipient; and wherein the at least one formoterol compound and the at least one corticosteroid are suspended in a propellant component, at least 90 weight % of which is 1,1-difluoroethane (R-152a).
74. (New) The pharmaceutical composition of claim 73, wherein the polar excipient is ethanol.
75. (New) The pharmaceutical composition of claim 73, wherein the polar excipient is present in the pharmaceutical composition in an amount from 0.5 to 1.0 weight % of the pharmaceutical composition. Application No. 15/781,045 claims are drawn to corticosteroid, such as fluticasone and formoterol fumarate dihydrate such as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.   
The same invention is claimed in 16/575,168.  In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. 
(2) Rejection over copending application 15/781,045 -
Claim 3 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72 of copending Application No. 15/781,045 (reference application) in view of (US Patent 9,517,216).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the copending Application No. 15/781,045 are drawn to the invention which is obvious to one skilled in the art at the time the invention was filed.  
Claim 3 does not contain ethanol. 

1st Rejection over copending application 16/575069

Claims 1-10, 12-13, 16-18 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-13 and 16-18 of copending Application No. 16/575,069 (reference application) in view of Malhotra et al.. (WO 2012/007729, 892 dated 08/08/2019).  Although the claims at issue are not identical, they are not patentably distinct from each other because are drawn to of the copending Application No. 16/575,069 are drawn to the invention which is obvious to one skilled in the art at the time the invention was filed.   Following reasons apply:
In regards to claim 1, Malhotra et al teaches a composition teaches a pharmaceutical composition containing,
(i) Formoterol,
(ii) Budesonide
(ii) Surfactant (PVP) and some other surfactants
(iv) 1,1-difluoroethane (R-152a),
In regard to claim 1, Malhotra teaches advantages of adding formoterol is chemically known as (+)-2-hydroxy-5-[(IRS)-L-hydrox y-2-[[(IRS)-2-(4-methoxyphenyl)-1_ methylethyl]-amino] ethyl] formanilide. Formoterol exhibits a quick onset of action (1-3 minutes) which helps
to achieve an immediate therapeutic response. Furthermore, formoterol exhibits a long duration
of action of more than 12 hours. A particularly preferred pharmaceutically acceptable ester of
formoterol is formoterol fumarate. A particularly preferred pharmaceutically acceptable ester of
formoterol is formoterol fumarate dihydrate. Formoterol may be present in an amount of from
about 12 to about 24mcg, preferably about 24mcg. (See 3-11, page 13).
In regards to claims 1, Malhotra et al (WO ‘729) teaches a pharmaceutical products and
Formulations comprismg R (+) budesonide. More particularly the present mvention relates to
Pharmaceutical products and formulations comprising R (+) budesonide, which products and
formulations are useful for the treatrnent and / or prevention of respiratory, inflammatory or
obstructive airway disease. If also relates to a process for preparmg the formulation, therapeutic
uses thereof and methods of treatment employing the same. (Field of invention).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


2nd Rejection on claims of 16/575,069

Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/575,069 (reference application) in view of Corr et al. Corr et al. (US 812) ().  Although the claims at issue are not identical, they are not patentably distinct from each other because are drawn to of the copending Application No. 16/575,069 are drawn to the invention which is obvious to one skilled in the art at the time the invention was filed.   Following reasons apply:
In regards to claim 3, Corr et al. (US 812) teaches a pharmaceutical composition that is suitable for delivery from a pressurized container. The composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component that consists of salbutamol sulphate.  The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Abstract).
Corr et al. (US 812) teaches salbutamol sulphate, the use of R-152a as the propellant and oleic acid as the surfactant mitigates the need for polar excipients and allows compositions that are free of polar excipients, and especially ethanol, to be prepared that still deliver good performance when delivered from a medication delivery device, such as a metered dose inhaler (MDI). [0028], [0046].
Terminal disclaimers should be filed to overcome the double patenting rejections. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628